EXHIBIT 10.5

2010 Executive Incentive Plan

2010 Risk Management Goal [Segment Weight = 40%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Enhance the framework for balancing the risks to the Bank as a cooperative, from
individual member credit deterioration, with the mission of the Bank to support
members’ housing finance objectives.

 

  •  

Enhance the Bank’s ability to prudently support weak and troubled members.

 

  •  

Enhance accounting and risk management processes and practices for the Bank’s
portfolio of non-agency MBS to improve fair value measurement, credit risk and
accounting write-down risk analysis, and funding and hedging risk analysis.

 

  •  

Improve the measurement and management of strategic liquidity risk to enhance
the Bank’s ability to provide liquidity to members.

 

  •  

Maintain System leadership in accounting policy and System consistency projects.

 

  •  

Begin implementation of the new Front Office and Back Office trading, operations
and accounting infrastructure to place the Bank in a better position to meet
regulatory, risk management and competitive challenges.

2010 Franchise Enhancement Goal [Segment Weight = 40%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Achieve targeted potential dividend spread. Enhance financial strategies that
enable the Bank to effectively manage capital and maintain the appropriate
balance between financial risk and financial return.

 

  •  

Innovate and pursue business and product development opportunities to enhance
and promote the value of the franchise to members, prospects and constituents.

 

  •  

Develop strategies and implementation plans to address either significant
shrinkage or significant growth in advances.

 

  •  

Develop and actively pursue strategies to counter the unintended consequences of
Congressional and regulatory efforts that affect the FHLBanks’ funding and
advances franchises.

 

  •  

Develop a strategy to resume repurchase of excess capital stock and payment of
dividends.

2010 Community Investment Goal [Segment Weight = 20%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Promote the use of the Bank’s CICA products.

 

  •  

Promote active participation in the Banks’ Affordable Housing Program and
Set-Aside Programs.

 

  •  

Provide effective technical assistance and outreach for Affordable Housing
Program and Set-Aside Programs and promote financial literacy, foreclosure
prevention, and re-use of foreclosed homes for affordable housing.

2010 Senior Officer Goal Weights

 

     Senior Vice President     Executive Vice President        Corporate
Goal
Weights     Goal Weight (includes
individual goals)     Corporate
Goal
Weights     Goal Weight (includes
individual goals)  

Individual

   N/A      30 %    N/A      20 % 

Risk Management

   40 %    28 %    40 %    32 % 

Franchise Enhancement

   40 %    28 %    40 %    32 % 

Community Investment

   20 %    14 %    20 %    16 % 

Total

   100 %    100 %    100 %    100 % 